UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6943



KEITH MAYDAK,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA, by defendant: KEITH
OLSEN, Warden of the Federal Correctional
Institution at Beckley, West Virginia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-97-458-5)


Submitted:   September 25, 1997           Decided:   November 7, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Maydak, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Maydak v. United
States, No. CA-97-458-5 (S.D.W. Va. July 9, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2